Citation Nr: 1437002	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  10-35 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for kidney and bladder problems, including as secondary to service-connected diabetes mellitus, type II.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever


INTRODUCTION

The Veteran served on active duty from August 1970 to May 1972.

These claims come before the Board of Veterans' Appeals (Board) on appeal of April 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified in support of these claims during a hearing held before the undersigned Veterans Law Judge in March 2014 in Washington, DC.  

The Board addresses the claims of entitlement to service connection for kidney and bladder problems, including as secondary to service-connected diabetes mellitus, type II, and entitlement to service connection for tinnitus, as reopened, in the REMAND portion of the decision below and REMANDS these claims to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Erectile dysfunction is related to the Veteran's service-connected diabetes mellitus, type II.

2.  In an unappealed November 2001 rating decision, the RO denied the Veteran's claim for service connection for tinnitus.  

3.  The evidence received since November 2001 is neither cumulative nor redundant of the evidence previously of record and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim for service connection for tinnitus.


CONCLUSIONS OF LAW

1.  Erectile dysfunction is proximately due to the Veteran's service-connected diabetes mellitus, type II.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013). 

2.  The November 2001 rating decision denying the Veteran's claim for service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2010). 

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Erectile Dysfunction

The Veteran seeks service connection for erectile dysfunction on the basis that he developed this condition as a result of his service-connected diabetes mellitus, type II, or the medication he takes for the diabetes and diabetes-related complications.  He claims that the condition did not manifest until after doctors diagnosed him with diabetes.  He points out that a VA examiner has offered an opinion relating his erectile dysfunction to diabetes.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, to prevail on the issue of service connection, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may also be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

The evidence in the Veteran's claims file satisfies all elements of the claim for service connection for erectile dysfunction on a secondary basis under 38 C.F.R. 
§ 3.310.  The Veteran is service connected for diabetes mellitus, type II.  Post-service VA treatment records dated since 2004 establish that the Veteran currently has erectile dysfunction.  In a report of VA examination conducted in November 2011, a VA examiner found the erectile dysfunction at least as likely as not related to the diabetes.  As rationale, the examiner explained that the Veteran's erectile dysfunction, a known complication of diabetes, was diagnosed after the 2008 diabetes diagnosis.  

The RO denied this claim on the basis that the VA examiner's favorable opinion was not probative being based on a faulty premise that the diabetes preceded the erectile dysfunction (citing to evidence showing erectile dysfunction in 2004).  According to the Board's comprehensive review of VA treatment records, however, it appears that both the VA examiner and RO had the timing incorrect in this case.  Doctors first noted the initial manifestations of the Veteran's diabetes and erectile dysfunction during the same time period in 2004.  More specifically, on April 7, 2004, the Veteran presented with a complaint of erectile dysfunction.  He indicated that he had had no problems with sexual function in the past.  The doctors ordered the Veteran to undergo testing, which established a normal glucose level, but because the Veteran failed to fast on the morning of the test, the doctor ordered retesting.  That testing, conducted in June 2004, revealed a high glucose reading.  Thereafter, prior to 2008, no medical professional noted diabetes as part of the Veteran's problem list, but referred to the Veteran as glucose intolerant and diabetic.  As well, they conducted diabetic foot examinations and noted certain symptoms typically associated with diabetes, including sensory deficits in the lower extremities.  Additional testing revealed high glucose readings.  In June 2006, a doctor ordered an A1C, a confirmatory test for diabetes and, since then, the Veteran has undergone this type of testing regularly and received extensive diabetes treatment.    

Inasmuch as the complaint of erectile dysfunction essentially coincided with the initial manifestations of the Veteran's diabetes, the Board finds that the conditions are related.  Based on this finding, the Board concludes that erectile dysfunction is proximately due to the Veteran's service-connected diabetes mellitus, type II.  

B.  Tinnitus

The RO previously denied the Veteran's claim for service connection for tinnitus in a rating decision dated November 2001, on the grounds that there was no evidence of record that tinnitus exists.  The RO notified the Veteran of his appellate rights with regard to the decision.  The Veteran did not, however, appeal it.  No new and material evidence was received within one year of that decision.  See 38 C.F.R. § 3.156(b).  The November 2001 rating decision is thus final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001). 

The Veteran attempted to reopen this claim by written statement received in August 2007.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The phrase "raise[s] a reasonable possibility of substantiating the claim" enables rather than precludes reopening, consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence on each unproven element of a claim.'  Id. at 120.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence associated with the claims file since the RO's November 2001 rating decision includes VA treatment records, VA examination reports, and the Veteran's written statements and hearing testimony.  The evidence is new.  It is neither cumulative, nor redundant of the evidence previously of record.  It is also material.  By itself or when considered with the evidence previously of record, it relates to an unestablished fact necessary to substantiate this claim.  

The Veteran's written statements and hearing testimony indicate that the Veteran has tinnitus, a lay-observable condition, and the medical records confirm this fact.  The absence of evidence of tinnitus formed the basis of the RO's previous denial of this claim.  Given that this type of evidence is no longer absent from the claims file, the Board must reopen the Veteran's claim. 


ORDER

Service connection for erectile dysfunction as secondary to service-connected diabetes mellitus, type II, is granted.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.


REMAND

The Board sincerely regrets the delay that will result from remanding these claims of entitlement to service connection for kidney and bladder problems, including as secondary to service-connected diabetes mellitus, type II, and entitlement to service connection for tinnitus, but such action is necessary to ensure the record is complete and the Veteran is afforded every possible consideration.  

First, in 2004 during VA outpatient treatment visits, the Veteran reported that he was in the process of applying for disability benefits from the Social Security Administration (SSA).  The Board is unclear as to the disabilities upon which the Veteran based his application, but if they included any disability at issue in this Remand, records associated with the Veteran's SSA file need to be obtained and associated with his claims file.   

Second, the RO assisted the Veteran in the development of his tinnitus claim by affording him a VA examination.  The VA examiner who conducted the examination provided an unfavorable opinion on the question of etiology.  This opinion, however, is inadequate as it is based on inaccurate facts.  The VA examiner based the opinion on the following findings: (1) The Veteran reported a gradual onset of tinnitus approximately ten years ago; (2) There is no documentation of tinnitus in the record; and (3) Although there is no obvious reason for the tinnitus manifesting when it did, due to its onset many years after military service, it is unlikely the result thereof.  A new opinion is needed given that the claims file includes August 1986 and December 1993 reports of VA audiological examinations, during which the Veteran reported occasional tinnitus and in-service noise exposure, and to obtain an opinion as to secondary service connection.  

Third, the Veteran currently has a claim for service connection for prostate cancer pending.  According to the Veteran's hearing testimony, he now believes that his kidney and bladder problems are associated with, or represent the initial manifestations of, his prostate cancer.  The pending claim is thus inextricably intertwined with the claim being remanded.  An additional VA examination should be conducted for the purpose of determining the exact nature and etiology of any kidney and bladder disorder shown to exist.  Lastly, current VA treatment records should be obtained.

Accordingly, these claims are remanded for the following additional development and consideration:

1.  Adjudicate the Veteran's claim for service connection for prostate cancer.

2.  Send the Veteran a VCAA letter addressing the matter of service connection for tinnitus as secondary to service-connected left ear hearing loss.  See 38 C.F.R. § 3.310.

3.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since January 2014.

4.  Obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits, as well as copies of all medical records underlying that determinations.

5.  Thereafter, transfer the Veteran's claims file to a VA examiner (preferably the one who evaluated the Veteran's tinnitus in March 2012) for an addendum opinion on the etiology of the Veteran's tinnitus.  Ask the examiner to do the following:

a.  Review the claims file, including the Veteran's service treatment records; August 1986, December 1993 and March 2012 VA examination reports; and written statements and hearing testimony, and indicate in writing in the report that the review included all pertinent information.

b.  Acknowledging that the Veteran suffered noise exposure and experienced an aggravation of left ear hearing loss during service (RO has already conceded these facts), and reported tinnitus in 1986, offer an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's tinnitus had its clinical onset during active service or is related to his in-service noise exposure.  

c.  If not, offer an opinion as to whether it is at least as likely as not that the Veteran's tinnitus was either (i) caused by, or (ii) aggravated by his service-connected left ear hearing loss.

c.  Provide complete rationale for these opinions.

6.  Schedule the Veteran for a VA genitourinary examination.  Provide the examiner with the claims file for review in conjunction with the examination.  Ask the examiner to do the following:

a.  Identify all current kidney and bladder disorders shown to be present.  The examiner should specifically determine whether the Veteran has any genitourinary disorders, apart from prostate cancer.

b.  For each kidney and bladder disorder shown to exist, offer an opinion as to whether it is at least as likely as not (50% or greater probability) that it had its clinical onset during active service or is related to any in-service disease, event, or injury.  

c.  If not, offer an opinion as to whether any current kidney and bladder disorder was either (i) caused by, or (ii) aggravated by the Veteran's service-connected diabetes mellitus, type II.  

d.  Provide complete rationale for all opinions expressed.

7.  Finally, readjudicate the claims on appeal.  If any benefit sought continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


